*539No opinion. Munder, Acting P. J., Brennan and Benjamin, JJ., concur; Martuscello and Shapiro, JJ., dissent and vote to reverse the judgment insofar as appealed from and to grant a new trial between plaintiff and defendant Myrtle Motors Corporation, with the following memorandum: In our opinion it was error for the trial court not to permit Myrtle Motors Corporation to show that the absence of brake fluid in plaintiff’s automobile was caused by the heavy impact of that vehicle with the Easton Motors truck.